Title: [Diary entry: 25 February 1788]
From: Washington, George
To: 

 Monday 25th. Thermometer at 32 in the Morning—48 at Noon and 46 at Night. Calm and clear Morning. Wind Southerly afterwards which occasioned a considerable thaw. Mr. Fairfax going away directly after breakfast I rid to the Plantations in the Neck—at Muddy hole and Dogue run. At the first (that is the Neck) the Women were grubbing & fencing along the Creek. At Muddy hole doing the same. The Women from Dogue run, Frenchs & Ferry were at work in the New grd. at the Mansn. house.